DETAILED ACTION
This action is responsive to the application No. 16/222,355 filed on December 17, 2018. The objection to the drawings is withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 22, 2021 has been entered.

Claim Status
Claims 1-20 are currently pending and being considered in the Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Komada (U.S. Pub # 2002/0125577) of record in view of Ishii (U.S. Pub # 2014/0239455) of record and Patraw (U.S. Pub # 2006/0223279) of record (IDS).
Regarding independent Claim 1, Komada teaches a semiconductor structure comprising: 
a semiconductor strip (Fig. 4: 40, paragraph [0068]; substrate 40 is considered to include well regions Fig. 4: Wp & Wn, along with unlabeled areas on the same level as the well regions) in a seal ring area (Fig. 4: “MOISTURE-PROOF RING AREA”); and 
a dielectric structure (Fig. 4: 41r, paragraph [0068]), wherein a conductive interconnect structure (at least Fig. 4: 44r, 50r, 54r, 55r, paragraphs [0071], [0076], [0079]) directly contacts the dielectric structure (41r) to form a seal ring structure (Fig. 3B: 17, paragraph [0064]); and
an insulating feature (Fig. 4: 41c, paragraph [0068]).
Komada is silent with respect to wherein the dielectric structure is a continuous structure extending from above the semiconductor strip into the semiconductor strip; and a first edge dielectric structure extending into the semiconductor strip and an insulating feature.

a semiconductor strip (Fig. 10: 1S, paragraph [0061]) in a seal ring area (Fig. 10: RR, paragraph [0060]); and
a dielectric structure (Fig. 10: STI, paragraph [0061]), wherein the dielectric structure (STI) is a continuous structure extending from above the semiconductor strip (1S) into the semiconductor strip (1S).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “dielectric structure is a continuous structure extending from above the semiconductor strip into the semiconductor strip” teachings of Ichii to the device of Komada because Ichii discloses in paragraph [0153] that when the surface of the semiconductor substrate and the surface of the field insulating film that mutually differ in height, entering of moisture and foreign substances to the circuit region can be effectively suppressed.
Komada as modified by Ichii is silent with respect to a first edge dielectric structure extending into the semiconductor strip and an insulating feature.
Patraw discloses a semiconductor structure comprising:
a semiconductor strip (Fig. 6: 16, paragraph [0019]);
a first dielectric structure (at least Fig. 6: 44, paragraph [0019]) extending into the semiconductor strip (16) and an insulating feature (Fig. 6: 34, paragraph [0019]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first edge dielectric structure extending into the semiconductor strip and an insulating feature” teachings of Patraw to the device of Komada because Patraw discloses in paragraphs [0004] and [0007] that a trench isolation (analogous to 41c of Komada) may be improved by forming a first layer of a high density plasma deposited silicon oxide and a second layer of a spin-on dielectric.
Regarding Claim 6, Komada as previously modified teaches the semiconductor structure of claim 1, further comprising: 
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Komada (U.S. Pub # 2002/0125577) in view of Ichii (U.S. Pub # 2014/0239455) and Patraw (U.S. Pub # 2006/0223279) of record (IDS) as applied to claim 1 above, and further in view of Lin (U.S. Pub # 2011/0227162) of record.
Regarding Claim 2, Komada as previously modified by Ichii and Patraw teaches the semiconductor structure of claim 1, and is silent with respect to wherein the dielectric structure includes silicon nitride.
	Lin discloses a semiconductor structure comprising:
a dielectric structure (Fig. 2A: 202, paragraph [0032]),
wherein the dielectric structure (202) includes silicon nitride (paragraph [0034]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “dielectric structure includes silicon nitride” teachings of Lin to the device of Komada because Komada discloses that the dielectric structure is an STI region, and Lin discloses in paragraph [0034] that an STI region may be formed of silicon nitride. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Komada (U.S. Pub # 2002/0125577) in view of Ichii (U.S. Pub # 2014/0239455) and Patraw (U.S. Pub # 2006/0223279) of record (IDS) as applied to claim 1 above, and further in view of Liu (U.S. Pub # 2016/0190021) of record.
Regarding Claim 5, Komada as previously modified by Ichii and Patraw teaches the semiconductor structure of claim 1, and is silent with respect to wherein a top surface of the dielectric structure is coplanar with a top surface of an active gate electrode in a circuit area.
	Liu discloses a semiconductor structure comprising:
	a dielectric structure (Fig. 7: 16, paragraph [0021]);
	wherein a top surface (Fig. 7: 24, paragraph [0023]) of the dielectric structure (16) is coplanar with a top surface (Fig. 7: 28, paragraph [0025]) of an active gate electrode (Fig. 7: 22, paragraph [0022]) in a circuit area (Fig. 7).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “top surface of the dielectric structure is coplanar with a top surface of an active gate electrode in a circuit area” teachings of Liu to the device of Komada as previously modified because during fabrication, the dielectric structure may serve as an etch stop layer during planarization of a gate electrode material as indicated by Liu in paragraph [0031], thereby resulting in a structure that is analogous to the surface disclosed by Ichii.

Allowable Subject Matter
Claims 7-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 7 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the combination of all of the recited elements in the particular configuration as recited in the claim. There is no narrow combination of elements 
Regarding independent Claim 16 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “a central structure between the first edge structure and the second edge structure, wherein the central structure comprises a dielectric material extending from above the semiconductor body into the semiconductor body; and an inter-layer dielectric (ILD) over the semiconductor body, wherein the ILD is between the first edge structure and the central structure, the ILD is between the second edge structure and the central structure, and a top surface of the ILD is coplanar with a top surface of the central structure” in combination with the additionally claimed features. 
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 3 and Claim 4 dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “a first edge dielectric structure extending into the semiconductor strip and an insulating feature; and a second edge dielectric structure extending into the semiconductor strip and the insulating feature, wherein the dielectric structure is between the first edge dielectric structure and the second edge dielectric structure” in combination with the additionally claimed features.

Response to Arguments
Applicant’s arguments (p. 10 line 28-p. 12 line 3), filed January 20, 2021, with respect to the rejection of claims 9 and 10 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 9 and 10 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant's remaining arguments filed January 20, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument (p. 13 line 12-p. 14 line 10), Applicant argues that the prior art of at least Komada fails to teach the limitation “a first edge dielectric structure extending into the semiconductor strip and an insulating feature” as recited in claim 1. Applicant argues that because Examiner failed to reject claim 3 in the final Office Action mailed November 13, 2020, and the limitation in question was previously found in claim 3, that the prior art fails to teach the limitation.
Examiner respectfully submits that although the limitation in question was previously found in claim 3, and claim 3 was previously objected to as containing allowable subject matter, claim 3 contains additional limitations that contribute to the finding of allowable subject matter. The invention of claim 1 is considered to be obvious over Komada as modified by Ichii and Patraw, as detailed in the above rejection. Therefore, Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARDNER W. S. SWAN/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892